Citation Nr: 9932188	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-07 178	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The claim is plausible and VA has fulfilled its duty to 
assist by properly and fully developing all relevant evidence 
necessary for its equitable disposition.

2.  The evidence of record includes a clear diagnosis of 
PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence that the claimed 
stressor actually occurred.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she developed PTSD after being 
sexually harassed by her first sergeant while serving on 
active duty in Germany.  She alleges that he said sexual 
things to her, touched her in a sexual manner without her 
consent, and forced her to have sex with him.  Based on the 
veteran's contentions, which are presumed to be credible for 
the purpose of determining well groundedness, and on medical 
evidence of record linking PTSD to the claimed stressor, the 
Board finds the claim well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board also finds that VA 
has fulfilled its duty to assist the veteran by properly and 
fully developing all relevant evidence necessary for the 
equitable disposition of her claim.

Service connection may be established by affirmatively 
showing inception of a disability in service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303 (1999).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and competent medical evidence 
linking current PTSD symptomatology to the claimed in service 
stressor.  38 C.F.R. § 3.304(f).  In this case, the record 
includes at least one clear diagnosis of PTSD.  Since 1996, 
during VA outpatient visits and hospitalizations, the veteran 
has been diagnosed regularly with PTSD secondary to the 
aforementioned stressor.  This diagnosis was confirmed during 
a VA examination conducted in January 1997.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet.App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, if the 
evidence demonstrates that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone is not 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the evidence must include evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  Dizoglio v. Brown, 9 
Vet.App. 163, 166 (1996) (holding that the veteran's own 
testimony as a matter of law cannot by itself establish the 
existence of a stressor); Moreau v. Brown, 9 Vet.App. 389, 
395-396 (1996) (holding that credible supporting evidence of 
the actual existence of a stressor cannot consist solely of a 
noncombat veteran's solitary testimony or an after-the-fact 
medical nexus based on such testimony).

In this case, the claimed stressor is not related to combat; 
therefore, the veteran's lay testimony alone is not 
sufficient to establish that the stressor occurred.  Rather, 
verification of the occurrence of the alleged stressor is 
needed.  The VA Adjudication Procedure Manual M21-1, Part 
III, Change 74, 5.14(c)(2) (1999) (M21-1) provides an 
extensive list of alternative sources from which credible 
supporting evidence may be obtained in cases in which the 
claim is based upon personal assault.  This list includes 
statements from a chaplain or clergy and fellow service 
persons.  The manual also provides that alternative evidence 
must be sought in such cases because assault is an extremely 
personal and sensitive issue that one might be hesitant to 
report officially and evidence of the occurrence might be 
difficult to obtain.  M21-1, Part III, Change 74, 5.14(c)(2).  

In statements received during the pendency of this appeal, 
the veteran asserted that she filed a grievance against her 
first sergeant after he sexually harassed and raped her.  
Allegedly, he then received a verbal reprimand.  Based on the 
veteran's statements and in compliance with M21-1, the RO 
attempted to obtain alternative evidence of the stressor from 
the veteran and the National Personnel Records Center (NPRC) 
in November 1996, May 1997, June 1997 and May 1998.  The 
veteran responded in July 1997 by submitting a letter from 
her friend, [redacted] [redacted].  NPRC responded in June 1997 
and June 1998, that there are no personnel records available 
pertaining to the alleged sexual harassment/rape and that 
performance reports are not a matter of record.  

As the record stands, there is one document verifying that 
the alleged stressor occurred, but for reasons explained 
below, the Board does not believe that it is credible.  This 
document, a July 1997 letter from Ms. [redacted], indicates the 
following: she and the veteran are best friends and have 
known each other for twenty-five years; the veteran was happy 
prior to entering the service; after three years in the 
service, the veteran appeared sad during visits; Ms. [redacted] 
often asked the veteran what was wrong, and the veteran 
always responded that she would tell her one day; one 
morning, after spending the night at Ms. [redacted]'s house, 
the veteran confided that her first sergeant had been making 
sexual advances for three weeks and then forced her to have 
sex with him; and the veteran stated that she could not 
report her first sergeant because it would ruin her career.    

The letter, alone, raises credibility issues.  In light of 
the detailed nature of it, the Board is surprised that the 
veteran had no recollection of this incident when she filed 
her PTSD claim in October 1996.  In a December 1996 
statement, the veteran asserted that she was afraid to tell 
anyone about the "sex act."  However, five months later, 
she submitted another statement indicating that she had 
recently realized that she had told a girlfriend about the 
stressor.  The Board is also surprised that Ms. [redacted] and 
the veteran, who claim to be best friends, never discussed 
the stressor again.  The incident obviously affected Ms. 
[redacted] a great deal.

Considering this letter in conjunction with the veteran's 
statements, the Board's suspicions are confirmed.  The 
veteran's statements are contradicted by the remainder of the 
evidence of record.  In a statement received in December 
1996, the veteran indicated that after the stressor occurred 
in 1982 or 1983, she began to drink heavily and use drugs, 
developed headaches and stomach problems, sought treatment 
for substance abuse and mental problems, lost ten to fifteen 
pounds, and isolated herself from her husband and friends.  
Her service medical and personnel records confirm that she 
was in Germany with the accused first sergeant during the 
time frame at issue.  However, they do not indicate that she 
was having any trouble coping with life.  In fact, they show 
that she received regular promotions and several medals and 
ribbons for her service.  In addition, although they confirm 
stomach and weight loss complaints, they attribute the weight 
loss to the recent birth of the veteran's child and do not 
link the stomach complaints to the alleged stressor.

Moreover, following discharge, the veteran was seen regularly 
for mental and substance abuse problems, but she never 
reported the alleged stressor during any of her visits or 
hospitalizations.  Rather, she first mentioned the stressor 
during a VA outpatient visit in October 1996, the same month 
she filed her PTSD claim.  In addition, histories reported by 
the veteran during these visits disclose that, contrary to 
her statements, she had been abusing alcohol and drug abuse 
long before the alleged stressor occurred.  Finally, during a 
VA psychological evaluation in December 1996, the veteran 
stated that the alleged stressor had decreased her interest 
in sex.  However, VA outpatient treatment records establish 
that the veteran is sexually active and has a boyfriend.

Inasmuch as the record lacks a verified in-service stressor, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  In 
making this determination, the Board has not applied the 
benefit-of-the-doubt rule as there is not an approximate 
balance of negative and positive evidence of record.


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

